DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendment and response filed on 2/14/2022 have been received and entered into the case. Claims 1-10 have been canceled. Claims 11-23 are pending, Claim 21 has been withdrawn, and Claims 11-20 and 22-23 have been considered on the merits, insofar as they read on the elected species of expression of alkaline phosphatase (ALP), or ALP of the bone-liver-kidney type and/or osteocalcin (OCN) (Species 1), and arthritis of various origins (Species 2). All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s amendments and Ting Declaration filed on 2/14/2022.
Rejections of Claims 11-20 and 22-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 15 recites the limitation “wherein the IRD is other than osteoarthritis (OA)”. Claim 15 is dependent from Claim 11, and Claim 11 does not recite IRD. Therefore, there is insufficient antecedent basis for this limitation in the claim. In addition, Claim 11 does not recite osteoarthritis (OA). It seems Claim 15 is unrelated to Claim 11. Therefore, it is unclear what condition is being claimed in Claim 15, and how is that condition dependent from Claim 11.
Claim 16 recites the limitation “wherein the IRD is other than osteoarthritis (OA)”. Claim 16 is dependent from Claim 12, Claim 12 is dependent from Claim 11, and Claim 11 does not recite IRD. Therefore, there is insufficient antecedent basis for this limitation in the claim. In addition, Claim 11 does not recite osteoarthritis (OA). It seems Claim 16 is unrelated to Claims 11 and 12. Therefore, it is unclear what condition is being claimed in Claim 16, and how is that condition dependent from Claims 11 and 12.
Claim 17 recites the limitation “the IRD” (line 1). Claim 17 is dependent from Claim 11, and Claim 11 does not recite IRD. Therefore, there is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claims so as to provide proper antecedent basis for this language in the claim.
Claim 18 recites the limitation “the IRD” (line 1). Claim 18 is dependent from Claim 12, Claim 12 is dependent from Claim 11, and Claim 11 does not recite IRD. Therefore, there is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claims so as to provide proper antecedent basis for this language in the claim.
Claim 19 recites the limitation “the IRD” (line 1). Claim 19 is dependent from Claim 11, and Claim 11 does not recite IRD. Therefore, there is insufficient antecedent basis for this 
Claim 20 recites the limitation “the IRD” (line 1). Claim 20 is dependent from Claim 12, Claim 12 is dependent from Claim 11, and Claim 11 does not recite IRD. Therefore, there is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claims so as to provide proper antecedent basis for this language in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11-20 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Egrise et al (WO 2007/093431 A1; 8/23/2007) in view of RA (www.rheumatic.org. 2007;1-8.) and Staff (US Pharmacist. 2004;1-3.).
The instant claims recite a method for reducing inflammation in arthritis of various origins in a subject, comprising administering by intra-articular injection isolated bone-forming cells to the joint of a subject suffering from inflammation, wherein the bone-forming cells: 
Egrise teaches a method for treating bone disease comprising obtaining isolated osteoblasts (isolated bone-forming cells) from a human subject having a bone-related disorder, and administering the obtained isolated osteoblasts to said subject (autologously administered to humans) (p.16 line 10-13, p.36 line 5-12), wherein said osteoblasts are of the osteogenic cell lineage which have the following characteristics: positive for alkaline phosphatase (ALP), specifically, ALP of the bone-liver-kidney type; positive for osteocalcin (p.17 line 22-23, 28-29), wherein said bone-related disorder includes local or systemic disorders such as rheumatoid arthritis (p.16 line 24 & 31), and wherein the osteoblasts can be administered by injection, such as injecting osteoblasts at a site of bone lesion (p.36 line 23, p.46 line 12-14, p.48 line 5).

Egrise does not teach the method wherein said administration is by intra-articular injection to the joint of the subject (claim 11).
However, Egrise does teach the method wherein the administration of osteoblasts is by injection at the site of bone lesion of the subject suffering from rheumatoid arthritis (p.36 line 23, p.46 line 12-14, p.48 line 5), and RA teaches inflammation causes damage to joints in rheumatoid arthritis, which leads to bone lesion (p.1 last para, p.2 para 1-2 and 4-6).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer isolated bone-forming cells intra-articularly (joint injection) to the 

The references cited above do not teach the claimed arthritis of various origins such as pauciarticular juvenile rheumatoid arthritis as well as reducing inflammation in arthritis of various origins in the subject (claim 11), and the bone-forming cells are administered simultaneously, sequentially or separately with disease-modifying antirheumatic drugs (DMARD), glucocorticoids or non-steroidal anti-inflammatory drugs (NSAID) (claims 22-23).
However, Egrise does teach administration of the claimed bone-forming cells are useful for local or systemic disorders such as rheumatoid arthritis (p.16 line 22-24), and RA does teach rheumatoid arthritis is an inflammatory disorder comprises inflammation of a joint (arthritis is also called joint inflammation, p.1 para 1). Staff teaches pauciarticular juvenile rheumatoid arthritis is a type of juvenile rheumatoid arthritis (p.2 para 4). When arthritis develops in children, joints usually become inflamed, causing pain and swelling in the area. Rheumatoid arthritis can even affect the heart, spleen, lymph nodes, and iris of the eye. The goal of treatment is to allow children with this disease to grow up normally, without pain or growth problems, and this requires controlling inflammation (p.1 para 1). Common medications used to relieve pain and control inflammation and swelling include DMARDs, glucocorticoids, and non-steroidal anti-inflammatory drugs (p.2 para 5).



However, Egrise does teach a method for treating bone disease comprises administering by injection of the claimed isolated bone-forming cells to a subject suffering from a bone disease, wherein said bone disease is rheumatoid arthritis. RA does teach that rheumatoid arthritis is a chronic inflammatory disorder, that rheumatoid arthritis patients suffer from inflammation, and that chronic inflammation can cause damage to body tissues and eventually result in bone lesion (occurrence of bone lesion depends on the degree of tissue inflammation) (p.1 last para, p.2 para 1-2 and 4-6).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat inflammatory rheumatic diseases (IRD) in a subject suffering from inflammation, since RA discloses that rheumatoid arthritis (an IRD) is a chronic inflammatory disorder and rheumatoid arthritis patients suffer from inflammation, and Egrise discloses that administration of isolated bone-forming cells is useful for treating a subject suffering from rheumatoid arthritis. In other words, isolated bone-forming cells are useful for treating a subject suffering from inflammation, or treating IRD. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to treat IRD by administering isolated bone-forming cells with a reasonable expectation of success.

Response to Arguments
Applicant argues that Egrise neither teaches nor suggests reducing inflammation in arthritis of various origins in a subject by administering by intra-articular injection isolated bone-

Applicant argues that NAIMS merely discloses that glucocorticoids and NSAIDs are used to treat rheumatoid arthritis. However, these arguments are moot since those rejections are withdrawn in view of applicant’s amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 1651